In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00078-CR



         JAMES LEE JACKSON, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 71st District Court
                Harrison County, Texas
               Trial Court No. 17-0281X




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
           In April 2018, James Lee Jackson, Jr., pled guilty to unlawful possession of a firearm by a

felon 1 and was sentenced to seven years’ confinement. No plea agreement was in place. Jackson

testified in his defense and presented one other witness.

           Jackson’s attorney has filed a brief representing that he has reviewed the record and has

found no genuinely arguable issues that could be raised on appeal. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the trial court

proceedings. Providing a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced, counsel has met the requirements of Anders v.

California. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex.

Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.]

1978). Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

           On September 26, 2018, counsel mailed to Jackson copies of the brief, the appellate record,

and the motion to withdraw. Jackson was informed of his rights to review the record and file a

pro se response. By letter dated September 28, 2018, this Court informed Jackson that any pro se

response was due on or before October 29, 2018.          On November 13, 2018, this Court further

informed Jackson that the case would be set for submission on the briefs on December 4, 2018.

We received neither a pro se response from Jackson nor a motion requesting an extension of time

in which to file such a response.


1
    TEX. PENAL CODE ANN. § 46.04 (West 2011).

                                                    2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 2




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            December 4, 2018
Date Decided:              December 14, 2018

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3